AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I                                                                                             FILED
                                                                                                                  I I I Pl87116T GOUIIJ
                                                                                                              EASTERN DISTRICT ARKANSAS

                                      UNITED STATES DISTRICT COURT                                                       NOV O8 2019
                                                          Eastern District of Arkansas
                                                                      )                                    JAMES W. McCOR,MA~K, ~
           UNITED STATES OF AMERICA                                   ) JUDGMENT IN A CRIMIN!.. L CASEi)awKL ollcreme
                                 V.                                   )   (For Revocation of Probation or Supervised Release)
                                                                      )
                       Ian Baylee Moytoy                              )
                                                                      ) Case No. 4:18-cr-00218-BSM-1
                                                                      ) USM No. 05449-010
                                                                      )
                                                                      ) Molly K. Sullivan
                                                                                                  Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)              1, 4                           of the tenn of supervision.
[!j' was found in violation of condition(s) count(s) 2~3_ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                             Violation Ended
1                                You must not commit another federal, state, or local crime.                   08/01/2019

2                                You must not unlawfully possess a controlled substance.                       08/12/2019

3                                You must refrain from unlawful use of a controlled substance.                 08/12/2019



       The defendant is sentenced as provided in pages 2 through _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4377                                                   10/25/2019
                                                                                              Date of Imposition of Judgment
                                      1977
Defendant's Year of Birth:

City and State of Defendant's Residence:
                                                                          ~:__~~                    Signature of Judge
~ittle Roe~~ ~rk_am,as
                                                                                   Brian S. Miller, United States District Judge
                                                                                                  Name and Title of Judge



                                                                                                           Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   -=2-    of    4
DEFENDANT: Ian Saylee Moytoy
CASE NUMBER: 4:18-cr-00218-BSM-1

                                                  ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
4                              You must follow the instructions of the probation officer related to the        08/27/2019

                               conditions of supervision.
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment -   Page   3     of   4
DEFENDANT: Ian Saylee Moytoy
CASE NUMBER: 4:18-cr-00218-BSM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
2 years.




     !if   The court makes the following recommendations to the Bureau of Prisons:

The court recommends the defendant particpate in residential substance abuse treatment during incarceration.




     !if   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at      --------
                                                  •    a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at                   _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 6 - Schedule of Payments

                                                                                                        Judgment - Page      4     of     4
 DEFENDANT: Ian Saylee Moytoy
 CASE NUMBER:4:18-cr-00218-BSM-1


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    D Lump sum payment of$                                            due immediately, balance due

          D not later than                                  _ _ _ , or
          D in accordance with D C,                  D     D, D E, or            D F below); or
B    D     Payment to begin immediately (may be combined with                   D C,       D D, or D F below); or
C    •     Payment in equal      ____ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ over a period of
                        (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    •     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ over a period of
            _________ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D Payment during the term of supervised release will commence within        _ _ _ _ (e.g., 30 or 60 days) after release
           from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary pena1ties is due during the period of imprisonment. All criminal monetary penalties;. except those payments made
through the Federaf Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk or the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                        Joint and Several            Corresponding Payee,
     (including defendant number)                            Total Amount                         Amount                      if appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be app~ieq in the follo~ing order: (I) assess~ent, (~) ~estitution principal, (3) restitution in!erest, (4) AVAA
assessment, (5) fine pnnc1pal, (6) fine mterest, (7) commumty rest1tut1on, (8) JVT A assessment, (9) penalties, and (10) costs, including
cost of prosecution and court costs.
